DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 4 June 2021. No claims have been cancelled, claims 1-6, 11-12, and 19-20 have been amended, and no new claims have been added. Therefore, claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the claim objection(s); therefore the Examiner withdraws the objection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 102; therefore the Examiner places new grounds of rejection.
The abandonment of reference application 16/868,486 overcomes the double patenting rejection; therefore, the rejection is withdrawn.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The Examiner notes that claims 1, 7, 9, 11, 14, 16, 18, and 20 each recite a first and a second “set of information”; however, there is literally no description regarding what may or may not constitute these sets of information – literally, the ONLY use of the term is in the claims as filed. Therefore, the Examiner is interpreting the “set of information” to be any information indicated by the claimed sets, i.e., any aggregate demographic information at the first set of information and any information associated with effectiveness of the first advertisement at the second set of information.
Further, claims 11 and 14 recite “an augmented set of information”; however, there also is no description of what this may mean. The only instances of “augment” (or its derivations) is the original claims and Applicant 0013 (at the Summary of the Invention) merely indicating that “the system augments existing systems, such as 
Further still, claims 2, 4 and 12 (and their respective dependent claims) use the terms “demographic characteristic value” and “demographic characteristic factor”, which, as far as the Examiner can determine, mean the same thing – i.e., they are synonymous.

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1 and 11 each recite “the triggering occurring temporally proximate the step of determining a first set of information”; however, the Examiner has searched for the triggering occurring proximate in time to determining the first set of information and does not find it. The closest apparent description is Applicant 
Claims 2-10 and 11-19 depend from claims 1 and 11, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-10 and 11-19 are also lacking written support.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 11 each recite “the triggering occurring temporally proximate the step of determining a first set of information”; however, the Examiner has considered the light of Applicant’s specification and does not find any indication regarding what be considered “proximate” in reference to determining any set of information such that the triggering may occur “temporally proximate”. The apparent plain and ordinary meaning of being “temporally proximate” a determination is 
Claims 2-10 and 11-19 depend from claims 1 and 11, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-10 and 11-19 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to methods (claims 1-19) and a system (claim 20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method for targeting advertisements, the method comprising: detecting a plurality of users within a visual field associated with a first display device; determining a first set of information, the first set of information comprising aggregated demographic information associated with the plurality of users within the visual field; triggering the first display device to display a first advertisement, the first advertisement being selected based on the first set of information and the triggering occurring temporally proximate the step of determining a first set of information; and determining a second set of information while the first display device is displaying the first advertisement, wherein the second set of information is associated with effectiveness of the first advertisement.
Independent claim 11 recites the same limitations, except also “generating an augmented set of information from the first set of information”. Independent claim 20 recites the essentially same limitations as claim 1, except is directed to “[a] targeting advertisement system, the system comprising: a display device for displaying advertisements directed to users within a visual field; and an image capturing device for capturing images of users within the visual field, wherein the system is configured to:” perform the activities indicated at claim 1, where the “detecting a user” limitation also indicates “and capture at least one image of each user of the plurality of users” and the first set of information is “determine[d] … based on the at least one image”, “wherein said aggregated demographic information includes at least a single value which is representative of a generalized demographic characteristic of the plurality of users as a group, regardless of whether the single value is accurate for any single user in the plurality of users”. Therefore, claims 11 and 20 are analyzed in the same manner as claim 1 above.
The claim elements may be summarized as the idea of targeting an advertisement based on information known about the audience, such as demographics (of at least two persons); however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …) grouping of subject matter.
Therefore, the claims are found to be directed to an abstract idea.
The dependent claims (claims 2-10 and 12-19) appear to merely limit the abstract idea in that they indicate limitation(s) on the type of demographic information, i.e., gender, age, ethnicity, or emotion and the number of persons in a 

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are triggering the first display to display a first advertisement (i.e., using a display rather than a person delivering the advertisement), and the targeting advertisement system, the system comprising: a display device for displaying advertisements directed to users within a visual field; and an image capturing device for capturing images of users within the visual field, wherein the system is configured to perform the activities (as indicated above) are found to indicate the devices at a high level of generality and therefore, are not considered to be adding significantly more to the implementation of the abstract idea. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. See MPEP 2106.05(I)(A):
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: 
i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are not found or considered to be insignificant as merely applying the idea on, or by using, technology at a high level of generality. Where Step 2B analysis reconsiders elements that are identified as well-understood, routine, conventional (“WURC”) computer functions, no additional elements are identified as such.

The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims are encompassed by the abstract idea, and therefore only limit the application of the idea. The dependent claims do not indicate any additional elements beyond merely limiting the abstract idea and therefore do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (U.S. Patent Application Publication No. 2016/0125466, hereinafter Kulkarni) in view of Sharma et al. (U.S. Patent No. 7,921,036, hereinafter Sharma).

Claim 1: Kulkarni discloses a method for targeting advertisements, the method comprising:
detecting within a visual field associated with a first display device (see at least, e.g., ¶¶ 0113, “Installed behind the partition 840 is one or more cameras which detect when an individual is physical approaching the device 810” and “camera is 
determining a first set of information, the first set of information comprising demographic information associated with the (0113, “cameras can be used, in combination with suitable computer vision algorithms currently available on the market, to detect approximate age of users who utilize the communication device 810, gender, … or other information. Such information can be utilized for advertisement targeting purposes”);
triggering the first display device to display a first advertisement, the first advertisement being selected based on the first set of information and the triggering occurring temporally proximate the step of determining a first set of information (0048, “the system assigns advertisements to one or more display windows of the device 12 based on weight(s) calculated by the platform 16. Optionally, this assignment could also take into account one or more detected user characteristics 28C detected by the device 12, such as gender, approximate age, etc. In step 28D, the device 12 displays the advertisements in the windows of the device. For example, if the device 12 detects a gender of a person standing in front of the device, the device 12 could automatically select an advertisement from the playlist that is tailored to the person's gender, and display the advertisement” and “the detected information about the person, sensed by the device 12, could be used in combination with the playlist information and the advertisement weights to target advertisements to the person”, the selection and display being based on the person standing in front of the device indicating that the triggering is temporally proximate – 
determining a second set of information while the first display device is displaying the first advertisement (0049, “the system monitors user interactions with the advertisements using one or more sensors, cameras, antennae, computer vision techniques, and/or other sensing equipment associated with the devices 12”, “the device 12 stores information relating to the user interactions”, “device 12 transmits the information to the platform 16 for further processing in accordance with the present disclosure (e.g., to generate the various reports discussed herein, to conduct analytics on the information, etc.)”,
wherein the second set of information is associated with effectiveness of the first advertisement (0049, monitor interactions to generate various reports).
Kulkarni, however, does not appear to explicitly disclose detecting a plurality of users, the first set of information being aggregated information associated with a plurality of users within the visual field. Sharma, though, teaches “a system for selectively executing targeted media on a display device based on the automatic recognition of the predefined characteristics associated with people in the view of the camera or set of cameras” (Sharma at column:lines 7:66-8:3; citation by number only hereinafter) where “the gender attribute can be one of the exemplary attributes that is gathered for the group profile, and the group may contain some females and males. In this example, the set of aggregated values for the gender attribute will consist of both values, e.g., female and male tags, as values for the gender attribute. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the demographic advertising of Kulkarni with the group demographic advertising of Sharma in order to detect a plurality of users and aggregating their demographics so as to improve targeting via rules to ensure advertisements appropriate to the audience demographics.
The rationale for combining in this manner is that detecting a plurality of users and aggregating their demographics is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as 

Claim 2: Kulkarni in view of Sharma discloses the method of claim 1, wherein the aggregated demographic information includes first aggregate demographic characteristic value, the first aggregate demographic characteristic value being associated with demographic information selected from gender information, age information, ethnicity information, and emotional information (Kulkarni at 0113, “the system monitors user interactions with the advertisements …[,] stores information relating to the user interactions … [,] transmits the information to the platform 16 for further processing … (e.g., to generate the various reports discussed herein, to conduct analytics on the information, etc.)”; Sharma at 17:16-27: as combined above and using the rationale as at the combination above) wherein determining the first aggregate demographic characteristic value comprises:
 determining an individual demographic characteristic value for each user of the plurality of users (Sharma at 17:16-27, male/female and numbers of them to constitute a majority; as combined above and using the rationale as at the combination above);
assigning each user to one group of a plurality of predetermined groups, each group being associated with a demographic characteristic value or a range of demographic characteristic values (Sharma at 17:16-27, male/female and numbers of them to constitute a majority; as combined above and using the rationale as at the combination above); and

selecting a singular representative demographic characteristic value to represent the plurality of users based on the number of users assigned to each group of the predetermined groups (Sharma at 17:16-27, male/female and numbers of them to constitute a majority; as combined above and using the rationale as at the combination above). 

Claim 3: Kulkarni in view of Sharma discloses the method of claim 2, wherein the first advertisement is selected based on the first aggregate demographic characteristic value (Kulkarni at 0048, “if the device 12 detects a gender of a person standing in front of the device, the device 12 could automatically select an advertisement from the playlist that is tailored to the person's gender”; Sharma at 17:16-27, male/female and numbers of them to constitute a majority so as to target based on that majority; as combined above and using the rationale as at the combination above). 

Claim 4: Kulkarni in view of Sharma discloses the method of claim 1, wherein the first advertisement is selected based on two or more aggregate demographic factors, a first aggregate demographic factor of the two or more aggregate factors being associated with demographic information selected from one of gender 
determining an individual demographic characteristic factor for each user of the plurality of users (Sharma at 17:16-27, male/female and numbers of them to constitute a majority; as combined above and using the rationale as at the combination above);
assigning each user to one group of a plurality of predetermined groups, each group being associated with a demographic characteristic factor or a range of demographic characteristic factors (Sharma at 17:16-27, male/female and numbers of them to constitute a majority; as combined above and using the rationale as at the combination above); and
determining a number of users assigned to each group of the predetermined groups (Sharma at 17:16-27, male/female and numbers of them to constitute a majority; as combined above and using the rationale as at the combination above). 

Claim 5: Kulkarni in view of Sharma discloses the method of claim 4, wherein the first advertisement is selected based on pre-selected weighted values assigned to each of the two or more aggregate demographic factors (Kulkarni at 0042, “assign a 

Claim 6: Kulkarni in view of Sharma discloses the method of claim 5, wherein the first advertisement is selected from a plurality of advertisements, each advertisement of the plurality of advertisements being associated with a demographic target, wherein each demographic target is associated with an aggregate demographic factor (Kulkarni at 0048, “detected information about the person, sensed by the device 12, could be used in combination with the playlist information and the advertisement weights to target advertisements to the person” and “if the device 12 detects a gender of a person standing in front of the device, … select an advertisement from the playlist that is tailored to the person's gender, [or] if the device 12 detects an approximate age of the person, the device 12 could automatically select an advertisement from the playlist that is tailored to the person's age” , 0103, “components illustrated in FIG. 31 track additional information related to advertisements, such as target audience information such as gender and age”; 

Claim 7: Kulkarni in view of Sharma discloses the method of claim 6, wherein the second set of information comprises viewer metrics, at least one viewer metric being one of attention rate (Kulkarni at 0049, “system monitors user interactions with the advertisements”, 0113, “cameras can be used … to detect … linger time (e.g., the amount of time that the users interact with the device 810), glances that the users cast toward the communication device 810 (e.g., by tracking eye movements), or other information”), demographic attention (0113, “cameras can be used … to detect approximate age of users who utilize the communication device 810, gender,” etc.) , emotional response, and location (0069, “targeted advertising and/or information relating to products and/or services available at the location”). 

Claim 8: Kulkarni in view of Sharma discloses the method of claim 7, further comprising determining effectiveness of the first advertisement based on one or more viewer metrics (Kulkarni at 0049, “the system monitors user interactions … [and] transmits the information to the platform 16 for further processing in accordance with the present disclosure (e.g., to generate the various reports discussed herein, to conduct analytics on the information, etc.)”, 0113, “provide value feedback to agencies and advertisers on the effectiveness of different advertisements”). 



Claim 10: Kulkarni in view of Sharma discloses the method of claim 9, further comprising determining effectiveness of the first advertisement based on one or more viewer metrics (Kulkarni at 0049, “the system monitors user interactions … [and] transmits the information to the platform 16 for further processing in accordance with the present disclosure (e.g., to generate the various reports discussed herein, to conduct analytics on the information, etc.)”, 0113, “provide value feedback to agencies and advertisers on the effectiveness of different advertisements”).

Claims 11-18 are rejected on the same basis as claims 1-9 above since Kulkarni discloses a method for targeting advertisements, the method comprising the same 

Claim 14: Kulkarni in view of Sharma discloses the method of claim 13, wherein generation of the augmented set of information includes utilizing the priority weights to determine relative importance of each of the demographic factors (Kulkarni at 0042, “assign a weighting value between 0 and 100 to the statistically derived target demographic propensity based on the quality and quantity of the historical data for the eligible devices. Store these values memory for use in the device iteration in the step below”, 0043-0046, assigning ad spots based, in part, on the demographic propensity weighting value, 0048, “detected information about the person, sensed by the device 12, could be used in combination with the playlist information and the advertisement weights to target advertisements to the person”). 

Claim 19: Kulkarni in view of Sharma discloses the method of claim 11, further comprising continuously monitoring the visual field to assess changing information associated with the one or more user (Kulkarni at 0113, “cameras can be used … to detect … linger time (e.g., the amount of time that the users interact with the device 810), glances that the users cast toward the communication device 810 (e.g., by tracking eye movements), or other information” indicating continuous monitoring).

Claim 20 is rejected on the same basis as claim 1 since Kulkarni discloses a targeting advertisement system (0028, Fig. 1A), the system comprising: a display device for displaying advertisements directed to users within a visual field (0028, 0048-0049, Fig. 1A, device(s) 12); and an image capturing device for capturing images of users within the visual field (0049, “the system monitors user interactions with the advertisements using one or more sensors, cameras, … and/or other sensing equipment associated with the devices 12”), wherein the system is configured to: detect a user within the visual field and capture at least one image of the user (0049, monitor user interactions using cameras, 0030, “demographics captured by the system include, but are not limited to, approximate age, gender, proximity to the communications devices 12, amount of time spent in front of the devices 12, and the number of times that the consumer has ‘glanced’ (looked at) the devices 12 (e.g., by tracking eye movements of the consumers using known eye tracking/facial recognition software)”, where at least facial recognition to determine demographics requires capture of an image), the remaining limitations or activities being the same as at claim 1.

Response to Arguments
Applicant's arguments filed 4 June 2021 have been fully considered but they are not persuasive.

Remarks at 10). However, eligibility analysis under § 101 is not swayed by prior art analysis under §§ 102 or 103 – they are separate issues.
Applicant then argues that “the claims, as amended, recite detecting a plurality of users, determining a first set of information comprising aggregated demographic information associated with said users, triggering the display of an advertisement based on the first set of information, and then further monitoring the visual field to assess changing information associated with one or more of the users of the plurality of users” (Id.) However, the claims do not require monitoring the visual field to address changing information – the claims merely indicate determining effectiveness information. There does not appear to be any monitoring of/for changing information in the claims, and certainly not a monitoring of the visual field.
Applicant then argues “The claims additionally recite providing differing weights to different demographic factors. Furthermore, the claims recite determining the effectiveness of the first advertisement based on viewer metrics, such as attention rate, demographic attention, emotional response, and location” (Id. at 10-11). However, these elements are only found at, e.g., dependent claims 5-8 and 13-17, and is considered encompassed by the abstract idea since advertisers have generally weighed the importance of different demographics and assessed viewer 
Applicant then argues that the specification indicates aggregation of demographic data improves targeting (Id. at 11), and that the single reference Applicant indicates does not teach everything in the claims as a traditional method of advertising (Id.). However, one single reference chosen by Applicant DOES NOT, in any way, reflect the entirety of traditional methods, nor what persons have done in targeting and tracking advertising over the many years advertising has existed. See especially, How to Write Advertisements That Sell, as indicated below.

Applicant then argues the prior art rejections; however, as indicated above, the amendments appear to overcome Kulkarni, so the Examiner enters new grounds of rejection. As such, Applicant’s arguments appear moot in light of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Matsuyama et al. (U.S. Patent Application Publication No. 2003/0060897) discloses an appealing power sensor that detects persons near a display and whether they are watching the advertisement(s) being displayed, including whether they are looking at the display, in short time intervals (see at least 0054, 0068, Figs. 2-3).
Dietz et al. (U.S. Patent Application Publication No. 2007/0282682) discloses detecting and monitoring, or metering, the time a user is facing a display showing an advertisement, including detecting the demographics of the user (see at least 0010, 0012, Figs. 1-2).
Reczek, Rebecca, et al., Targeted Ads Don’t Just Make You More Likely to Buy – They Can Change How You Think About Yourself, Harvard Business Review, 4 April 2016, downloaded 26 July 2021 from https://hbr.org/2016/04/targeted-ads-dont-just-make-you-more-likely-to-buy-they-can-change-how-you-think-about-yourself discusses targeting advertising, and tracking effectiveness of the ads.
How to Write Advertisements That Sell, A. W. Shaw Co., no specific author indicated, dated 1912, indicates that at least over a century ago many advertisers were practicing, and encouraging others to practice, targeting advertising based on demographics (such as women – see, e.g., p. 32) and tracking the effectiveness of that advertising (see, e.g., Part V, pp. 109-128, especially the tracking card at p. 113).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622